Citation Nr: 1043649	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death, to include as due to radiation exposure.

2.  Entitlement to VA death pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to June 1952.  
The Veteran died in October 2004.  The appellant is his surviving 
spouse. 
 
The issue of service connection for the cause of the Veteran's 
death, to include as due to radiation exposure, is before the 
Board of Veterans' Appeals (Board) following a July 2010 Order 
from the United States Court of Appeals for Veterans Claims 
(CAVC) vacating the Board's January 2010 decision with respect to 
that issue.  The Court's Order granted a July 2010 joint motion 
for remand (JMR) and returned the matter to the Board for action 
consistent with the JMR and Court Order.  This issue was 
originally on appeal from a June 2006 Regional Office (RO) in Des 
Moines, Iowa decision letter.    

The June 2006 decision letter also denied entitlement to death 
pension benefits.  The aforementioned January 2010 Board decision 
remanded the issue of entitlement to death pension benefits for 
further development.  The requested development having been 
completed, the issue is again before the Board.

The issue of entitlement to service connection for the cause of 
the Veteran's death, to include as due to radiation exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The appellant's countable annual family income for a surviving 
spouse with no dependents, minus unreimbursed medical expenses, 
exceeds the maximum annual pension rate (MAPR) for death pension 
benefits for all periods relevant to her current claim.


CONCLUSION OF LAW

The appellant's countable income precludes her from receiving any 
pension benefits.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements were met in this case by letters sent to 
the appellant in August 2005, November 2006, and January 2010.  
Those letters advised the appellant of the information necessary 
to substantiate her claims, and of her and VA's respective 
obligations for obtaining specified different types of evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 
3.159(b).

The appellant has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
In this regard, the record reflects that, in January 2010, the 
Board remanded the claim so the RO could notify the appellant of 
the eligibility requirements for receipt of death pension 
benefits and the types of expenses that might reduce her 
countable income.  A January 2010 letter from the RO complied 
with the Board's remand instructions.  The record does not 
indicate that the appellant responded to the January 2010 letter.  
While VA has a duty to assist the appellant in substantiating his 
or her claim, that duty is not a one-way street.  Woods v. Gober, 
14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 
449, 452 (2000) (veteran cannot passively wait for help from VA).  
In addition, the appellant has at no time otherwise referenced 
outstanding records that she wanted VA to obtain or that she felt 
were relevant to the claim.



VA Death Pension Benefits

Death pension is available to the "surviving spouse" of a 
Veteran because of his nonservice-connected death, as long as the 
Veteran served for the required period of time during wartime 
subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 
1521(j), 1541 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.3(b)(4), 
3.23(a)(5), (d)(5), (2010).

Basic entitlement exists if, among other things, the surviving 
spouse's income is not in excess of the applicable MAPR specified 
in 38 C.F.R. § 3.23 as changed periodically and reported in the 
Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2010).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is 
to be given the same force and effect as if published in VA 
regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every 
December 1st and is applicable for the following 12-month period.  
The MAPR shall be reduced by the amount of the countable annual 
income of the surviving spouse.  38 U.S.C.A. §§ 1503, 1521; 38 
C.F.R. §§ 3.3, 3.23(b) (2010).  Fractions of dollars will be 
disregarded in computing annual income.  38 C.F.R. § 3.271(h).

In determining annual income, all payments of any kind or from 
any source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included during 
the 12 month annualization period in which received, except for 
listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  
Social Security Administration (SSA) income is not specifically 
excluded under 38 C.F.R. § 3.272, nor is the income of a child in 
the custody of the surviving spouse.  In fact, the surviving 
spouse's annual income includes the annual income of the 
surviving spouse and the Veteran's children in her custody.  38 
C.F.R. § 3.23(d)(5).  Such incomes are therefore included as 
countable income.  Unreimbursed medical expenses in excess of 5 
percent of the MAPR, which have been paid, may be excluded from a 
surviving spouse's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. § 
3.272(g)(2)(iii).  In order to be excluded from income, these 
medical expenses must be paid during the time period at issue, 
regardless of when they were incurred.  In addition, they must be 
out-of-pocket expenses, for which the surviving spouse received 
no reimbursement, such as through an insurance company.  However, 
medical insurance premiums themselves, as well as the Medicare 
deduction, may be applied to reduce countable income.

For the purpose of determining initial entitlement, the monthly 
rate of pension shall be computed by reducing the applicable 
maximum pension rate by the countable income on the effective 
date of entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273(a).  Recurring income, received or anticipated in equal 
amounts and at regular intervals such as weekly, monthly, 
quarterly and which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 12-
month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income 
(income received on a one-time basis) will be counted, for 
pension purposes, for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 3.271(c).  The 
amount of any nonrecurring countable income received by a 
beneficiary shall be added to the beneficiary's annual rate of 
income for a 12-month annualization period commencing on the 
effective date on which the nonrecurring income is countable.  38 
C.F.R. § 3.273(c).

The appellant filed her claim for VA death pension benefits in 
July 2005.  As of December 1, 2004, the MAPR as to death pension 
for a surviving spouse without a dependent child was $6,814.  See 
38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/Rates/pen0204.htm).  Five percent 
of this amount is $340.

Currently, as of December 1, 2009, the MAPR as to death pension 
for a surviving spouse without a dependent child is $7,933.  See 
38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/rates/pen02.htm).  Five percent of 
this amount is $397.

Again, the appellant filed her claim for nonservice-connected 
death pension benefits in July 2005.  Therefore, the Board must 
calculate her family income for the initial 12 month 
annualization period after July 2005.  See 38 C.F.R. § 3.271(a).

With regard to income, the Board notes significant disparity in 
separate reports of income by the appellant.  The appellant 
indicated on her July 2005 claim form that she receives $640.00 
of monthly payments from SSA for a total of $7,680.00 earnings 
per year.  In addition, she claimed to pay a $78.00 monthly 
premium for Medicare Part B Supplementary Medical Insurance 
(SMI), which would decrease her income to a total of $6,744.00 
earnings per year.  She further indicated the Veteran's funeral 
and burial expenses paid by her totaled $500.  However, on 
investigation, the RO determined that the appellant's SMI 
premiums were paid by the state from June 2005 and that her 
annual social security income actually was $11,532.00.  In 
addition, the appellant reported in August 2006 that she received 
$926.00 of monthly income from SSA for a total of $11,112 
earnings per year.  The appellant indicated in August 2006 that 
her income had not changed in the previous 12 months.  

Even accepting the appellant's initial claim of $640.00 in SSA 
benefits per month, such earnings of $7,680.00 surpass the MAPR 
from December 2004 of $6,814.00.  In that regard, while the 
appellant reported paying Medicare Part B SMI premiums, the 
evidence of record shows that the state paid these benefits on 
the appellant's behalf from June 2005.  Thus, the appellant made 
no SMI premium payments and there are no such payments for the 
one year period starting in July 2005 that can be used to reduce 
the appellant's countable income.  Moreover, the above 
notwithstanding, the RO determined that the Veteran's actual 
earnings from SSA for the twelve month period from July 2005 had 
been $11,532.00.  This finding is supported by the appellant's 
subsequent claimed monthly income of $926.00 in August 2006, 
which indicates an annual income over $11,000.  Significantly, 
the Veteran conceded in August 2006 that her income had not 
changed in the previous twelve months.  Thus, the evidence of 
record establishes that the appellant's actual yearly income far 
surpasses even the most current MAPR of $7,933.

With regard to expenses, again the appellant claims she paid 
about $500 worth of burial and funeral fees.  As noted by the RO, 
the appellant has not indicated that the expenses were paid 
during the twelve month period from July 2005.  Indeed, as the 
Veteran passed away in October 2004 it is reasonable to conclude 
that the expenses were paid in the period prior to July 2005.  
However, even taking into account this entire amount and 
presuming that the amount was paid in the twelve months from July 
2005, the appellant's yearly income is still well above the MAPR 
limit.

The Board finds noteworthy that there are other factors regarding 
whether an appellant is entitled to VA death pension.  These 
factors, however, need not be discussed here because as explained 
above, the appellant's claim is being denied on the basis of 
excessive income.

The Board is sympathetic to the surviving spouse's claim and her 
particular circumstances.  But the surviving spouse's countable 
income must be less than the annual death pension rate determined 
by law.  VA is bound by the applicable law and regulations as 
written.  38 U.S.C.A. § 7104(c) (West 2002).  Here, the 
appellant's countable income was in excess of the applicable 
pension rate for death pension.  Therefore, the surviving spouse 
is not entitled to death pension benefits.




ORDER

Entitlement to VA death pension benefits is denied.


REMAND

The appellant also seeks service connection for the cause of the 
Veteran's death, to include as due to radiation exposure.  She 
claims, at least in part, that the Veteran's diagnosed lung 
cancer was caused by exposure to radiation while serving in the 
501st AAA Gun Battalion based at Camp Hanford in Richland, 
Washington.  Based on the July 2010 Court Order and JMR, a remand 
for further development is required.

As noted in the July 2010 JMR, for all claims where radiation 
exposure during service is claimed and a radiogenic disease (to 
include cancer of the lungs) is diagnosed after service, but not 
within any applicable presumptive period following service, 
38 C.F.R. § 3.311 (2010) compels the forwarding of all records 
pertaining to the Veteran's radiation exposure in service to the 
Under Secretary for Health.  The Under Secretary of Health is 
responsible for the preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).  In this case, the Veteran's records have not 
been forwarded for a dose estimate, despite meeting the 
requirements noted above.  Accordingly, the July 2010 JMR 
directed that a dose estimate be obtained.    

In addition, the July 2010 JMR concluded that VA had failed in 
its duty to assist by seeking the Veteran's final private 
hospitalization records.  Specifically, the July 2010 JMR found 
that the hospitalization records are relevant because the records 
involve hospitalization where the Veteran died and the 
appellant's claim involves service connection for the cause of 
the Veteran's death.  As such, the RO/AMC should attempt to 
obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Request records from Jefferson County 
Hospital in Fairfield, Iowa, as identified in 
the Veteran's death certificate.  If 
authorization is needed, such should be 
requested from the appellant or other party 
authorized by law to provide such 
authorization.  All records obtained or any 
response received should be associated with 
the claims file.

2.  In accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii), the RO/AMC must forward 
the Veteran's records concerning his 
radiation exposure - including any service 
records, the appellant's and the Veteran's 
statements and testimony regarding radiation 
exposure, and any other information obtained 
while the case is Remand status - to the 
Under Secretary for Health, for preparation 
of a dose estimate, to the extent feasible.  
(If a specific estimate cannot be made, a 
range of possible doses should be provided.)  
If more information from the appellant is 
required regarding specifics of the Veteran's 
alleged exposure, she should be contacted and 
asked to provide the information.

3.  If the above-requested development 
results in a positive dose estimate, the 
claim must be referred to the Under Secretary 
for Benefits for consideration under 
38 C.F.R. § 3.311(c).

4.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal should be readjudicated in light of 
all pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted, the appellant and her representative 
must be furnished a supplemental statement of 
the case (SSOC) and afforded the appropriate 
time period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


